       Case 3:21-cv-03291-MMC Document 1 Filed 05/04/21 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.
12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     Independence Menlo Hotel                  Act; Unruh Civil Rights Act
       Owner, LLC, a Delaware Limited
15     Liability Company
16               Defendants.
17
18         Plaintiff Brian Whitaker complains of Independence Menlo Hotel
19   Owner, LLC, a Delaware Limited Liability Company; and alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. He is
23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
24   injury. He is a quadriplegic. He uses a wheelchair for mobility.
25     2. Defendant Independence Menlo Hotel Owner, LLC owned the real
26   property located at or about 200 Independence Dr, Menlo Park, California, in
27   April 2021.
28     3. Defendant Independence Menlo Hotel Owner, LLC owns the real


                                            1

     Complaint
       Case 3:21-cv-03291-MMC Document 1 Filed 05/04/21 Page 2 of 7




1    property located at or about 200 Independence Dr, Menlo Park, California,
2    currently.
3      4. Defendant Independence Menlo Hotel Owner, LLC owned Hotel Nia
4    located at or about 200 Independence Dr, Menlo Park, California, in April
5    2021.
6      5. Defendant Independence Menlo Hotel Owner, LLC owns Hotel Nia
7    (“Hotel”) located at or about 200 Independence Dr, Menlo Park, California,
8    currently.
9      6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
       Case 3:21-cv-03291-MMC Document 1 Filed 05/04/21 Page 3 of 7




1    located in this district and that Plaintiff's cause of action arose in this district.
2
3      FACTUAL ALLEGATIONS:
4      10. Plaintiff went to the Hotel in April 2021 with the intention to avail
5    himself of its goods or services motivated in part to determine if the
6    defendants comply with the disability access laws.
7      11. The Hotel is a facility open to the public, a place of public
8    accommodation, and a business establishment.
9      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide wheelchair accessible transaction counters in conformance with the
11   ADA Standards as it relates to wheelchair users like the plaintiff.
12     13. The Hotel provides transaction counters to its customers but fails to
13   provide any wheelchair accessible transaction counters.
14     14. A problem that plaintiff encountered was that the transaction counter
15   was more than 36 inches above the finish floor. While there was a lowered
16   portion of the counter, transactions necessarily take place above the higher
17   counter where the point-of-sale machines were fixed and located. In fact, the
18   plaintiff did have to conduct his transaction at the higher counter when he
19   used the point-of-sale machine for customer use.
20     15. Plaintiff believes that there are other features of the transaction
21   counters that likely fail to comply with the ADA Standards and seeks to have
22   fully compliant transaction counters for wheelchair users.
23     16. On information and belief, the defendants currently fail to provide
24   wheelchair accessible transaction counters.
25     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
26   personally encountered these barriers.
27     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
28   wheelchair accessible facilities. By failing to provide accessible facilities, the


                                               3

     Complaint
       Case 3:21-cv-03291-MMC Document 1 Filed 05/04/21 Page 4 of 7




1    defendants denied the plaintiff full and equal access.
2      19. The failure to provide accessible facilities created difficulty and
3    discomfort for the Plaintiff.
4      20. The defendants have failed to maintain in working and useable
5    conditions those features required to provide ready access to persons with
6    disabilities.
7      21. The barriers identified above are easily removed without much
8    difficulty or expense. They are the types of barriers identified by the
9    Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     22. Plaintiff will return to the Hotel to avail himself of its goods or services
14   and to determine compliance with the disability access laws once it is
15   represented to him that the Hotel and its facilities are accessible. Plaintiff is
16   currently deterred from doing so because of his knowledge of the existing
17   barriers and his uncertainty about the existence of yet other barriers on the
18   site. If the barriers are not removed, the plaintiff will face unlawful and
19   discriminatory barriers again.
20     23. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
       Case 3:21-cv-03291-MMC Document 1 Filed 05/04/21 Page 5 of 7




1    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
2    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
3    Defendants.) (42 U.S.C. section 12101, et seq.)
4      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint.
7      25. Under the ADA, it is an act of discrimination to fail to ensure that the
8    privileges, advantages, accommodations, facilities, goods and services of any
9    place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
       Case 3:21-cv-03291-MMC Document 1 Filed 05/04/21 Page 6 of 7




1      26. When a business provides facilities such as sales or transaction counters,
2    it must provide accessible sales or transaction counters.
3      27. Here, accessible sales or transaction counters have not been provided in
4    conformance with the ADA Standards.
5      28. The Safe Harbor provisions of the 2010 Standards are not applicable
6    here because the conditions challenged in this lawsuit do not comply with the
7    1991 Standards.
8      29. A public accommodation must maintain in operable working condition
9    those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     30. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     31. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     32. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     33. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
       Case 3:21-cv-03291-MMC Document 1 Filed 05/04/21 Page 7 of 7




1    privileges, or services offered.
2       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
3    discomfort or embarrassment for the plaintiff, the defendants are also each
4    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
5    (c).)
6
7              PRAYER:
8              Wherefore, Plaintiff prays that this Court award damages and provide
9    relief as follows:
10           1. For injunctive relief, compelling Defendants to comply with the
11   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
12   plaintiff is not invoking section 55 of the California Civil Code and is not
13   seeking injunctive relief under the Disabled Persons Act at all.
14           2. For equitable nominal damages for violation of the ADA. See
15   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
16   and any other equitable relief the Court sees fit to grant.
17           3. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
     Dated: April 30, 2021                CENTER FOR DISABILITY ACCESS
22
23
24                                        By: _______________________
25                                              Amanda Seabock, Esq.
                                                Attorney for plaintiff
26
27
28


                                                7

     Complaint
